Dismiss and Opinion Filed October 28, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00859-CV

                               THERESA BARNETT, Appellant

                                                 V.

          DAVID S. CROCKETT AND DAVID S. CROCKETT & CO., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-00136

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang

       By opinion dated September 12, 2014, we affirmed the trial court’s order sustaining two

contests to appellant’s affidavit of inability to pay and ordered appellant to pay, or make

arrangements to pay, for the appellate record no later than October 2, 2014. See Barnett v.

Crockett, No. 05-14-00859-CV, slip op. at 5 (Tex. App.-–Dallas Sept. 12, 2014, no pet.) (mem.

op.), available at http://www.search.txcourts.gov/Case.aspx?cn=05-14-00859-CV. We further

ordered appellant to file, no later than October 7, 2014, written verification she had complied

with our order. Id. We cautioned appellant that failure to pay for the reporter’s record would

result in the appeal being submitted without that record and failure to pay for the clerk’s record

would result in dismissal of the appeal without further warning. Id.; see also TEX. R. APP. P.

37.3(b),(c), 42.3(b),(c). To date, appellant has not filed the requested verification, and nothing in
our records reflect the record fees have been paid. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 37.3(b), 42.3(b),(c).




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE
140859F.P05




                                           –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THERESA BARNETT, Appellant                         On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00859-CV        V.                       Trial Court Cause No. 10-00136.
                                                   Opinion delivered by Justice Lang. Justices
DAVID S. CROCKETT AND DAVID S.                     Bridges and Evans participating.
CROCKETT & CO., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER that appellees David S. Crockett and David S. Crockett & Co. recover their
costs, if any, of this appeal from appellant Theresa Barnett.


Judgment entered this 28th day of October, 2014.




                                             –3–